Filed 11/15/13 P. v. Valles CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058816

v.                                                                       (Super.Ct.No. FWV900167)

RAFAEL CEJA VALLES, JR.,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Anita P. Jog, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                              STATEMENT OF THE CASE

       On April 5, 2010, defendant and appellant Rafael Ceja Valles, Jr., pleaded nolo

contendere to one count of attempted murder under Penal Code1 sections 664 and 187,

subdivision (a); and one count of assault by means of force likely to cause great bodily

injury under section 245, subdivision (a)(1). Defendant also admitted an allegation that

he caused great bodily injury in the commission of the attempted murder under section

12022.7, subdivision (e). In exchange, the parties stipulated that defendant would receive

a sentence of 11 years in state prison, consisting of seven years for the attempted murder

conviction, three years for the great bodily injury enhancement, and one year for the

assault conviction.

       On the same day, the trial court sentenced defendant in accordance with the terms

of the plea agreement.2

       On April 30, 2013, defendant filed a motion for modification of his sentence

“pursuant to Proposition 36 Reform Act of 2012, Penal Code 1170(d), 1181, 1260.” On

May 13, 2013, the trial court denied defendant’s petition. The court found that defendant

did not satisfy the criteria for resentencing under section 1170.126, subdivision (e),

because he had been convicted of attempted murder with a great bodily injury




       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2 The original abstract of judgment erroneously indicated an assault with deadly
weapon conviction, instead of an assault by means of force likely to cause great bodily
injury conviction. That error has been corrected.

                                              2
enhancement, a violent and serious offense, and he had not been sentenced under the

Three Strikes law.

       On May 24, 2013, defendant filed his timely notice of appeal.

                                       ANALYSIS3

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has done so. On September 16, 2013, defendant filed a two-page typewritten brief. In

his brief, defendant takes responsibility for the actions that brought him to prison, and

expresses regret. In essence, he asks for mercy to reduce his sentence. “Mere words can

never fully satisfy what time and actions will eventually solidify and either refute, or

justify. But if my words dare take new life, I can solemnly promise you that your mercy

will not be wasted on me. I’ve ceased to call it leniency, and rather choose to embrace

the word mercy, while penning these last words.”

       Although we appreciate defendant taking responsibility for his actions, this appeal

is from the trial court’s denial of defendant’s petition requesting resentencing under

section 1170.126. At the hearing on the motion, the court correctly found that defendant

       3 This is an appeal from the denial of defendant’s petition for resentencing. The
underlying facts, therefore, are not relevant to this appeal.

                                              3
was statutorily ineligible for resentencing under section 1170.126 because he had been

convicted of a violent and serious offense, and he had not been sentenced under the Three

Strikes law.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                             McKINSTER
                                                                             Acting P. J.

We concur:



RICHLI
                         J.



CODRINGTON
                         J.




                                            4